                 Case 2:15-cr-00134-TLN Document 109 Filed 04/13/21 Page 1 of 3


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for LONDON WEBB
 6
                                    UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                          Case No.: 2:15-cr-134 TLN

11                     Plaintiff,                       STIPULATION AND ORDER
12                                                      VACATING DATE, CONTINUING
                vs.                                     CASE, AND EXCLUDING TIME
13
14   LONDON WEBB, et al.                                DATE: April 15, 2021
                                                        TIME: 9:30 a.m.
15                     Defendants.                      JUDGE: Hon. Troy L. Nunley
16
17              IT IS HEREBY STIPULATED by and between Assistant United States Attorney
18   Justin Lee, Counsel for Plaintiff, and Clemente M. Jiménez, Counsel for London Webb,
19   that the status conference scheduled for April 15, 2021, be vacated and the matter
20   continued to this Court’s criminal calendar on June 17, 2021, at 9:30 a.m., for further
21   status conference. This proposed stipulation relates to defendant Webb only.
22              Defense counsel will require additional time to review discovery and conduct
23   further investigation, as necessary.
24              The parties further agree that the failure to grant the requested continuance would
25   deny defense counsel reasonable time necessary for effective preparation, taking into
26   account the exercise of due diligence.
27              IT IS FURTHER STIPULATED that time within which the trial of this case must
28   be commenced under the Speedy Trial Act, 18 U.S.C. Section 3161 et seq. be excluded




     04/13/21
                Case 2:15-cr-00134-TLN Document 109 Filed 04/13/21 Page 2 of 3


 1   from the date of the parties’ stipulation, April 12, 2021, to and including June 17, 2021,
 2   from computation of time pursuant to Section 3161(h)(7)(A) and (B)(iv), (Local code T-
 3   4), and that the ends of justice served in granting the continuance and allowing the
 4   defendant further time to prepare outweigh the best interests of the public and the
 5   defendant to a speedy trial.
 6
 7   DATED:         April 12, 2021             /S/    Justin Lee
                                               Phillip A. Talbert
 8
                                               Acting United States Attorney
 9                                             by JUSTIN LEE
                                               Attorney for Plaintiff
10
11
     DATED:         April 12, 2021             /S/   Clemente M. Jiménez
12                                             CLEMENTE M. JIMÉNEZ
13                                             Attorney for London Webb
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     04/13/21
                 Case 2:15-cr-00134-TLN Document 109 Filed 04/13/21 Page 3 of 3


 1
                                                 ORDER
 2
 3              IT IS SO ORDERED, that the status conference in the above-entitled matter
 4   scheduled for April 15, 2021, be vacated and the matter continued to June 17, 2021, at
 5   9:30 a.m., for further status conference. The Court finds that 1) the failure to grant the
 6   requested continuance would deny defense counsel reasonable time necessary for
 7   effective preparation, taking into account the exercise of due diligence, and 2) the ends of
 8   justice served by granting the requested continuance outweigh the best interests of the
 9   public and defendant in a speedy trial.
10              It is hereby ordered that time under the Speedy Trial Act be excluded from the
11   date of the parties’ stipulation, April 12, 2021, to and including June 17, 2021, from
12   computation of time pursuant to Section 18 U.S.C. 3161(h)(7)(A) and (B)(iv) for defense
13   preparation.
14
     Dated: April 13, 2021
15
16                                                         Troy L. Nunley
17                                                         United States District Judge

18
19
20
21
22
23
24
25
26
27
28




     04/13/21
